El Juez Asociado Se. MacLeart,
emitió la opinión del tribunal.
*178Se inició este procedimiento ante la Corte de Distrito de Aguadilla por virtud de una solicitud interesando un auto de habeas corpus presentada bajo juramento por Isidoro Sán-chez López el día 23 de febrero del corriente año. El auto fué expedido el día 24 del pasado mes de febrero, celebrán-dose la vista del mismo el 29 de dicho mes, dictando la corte de distrito su resolución en primero del corriente mes deses-timando la solicitud. Contra esta resolución es que se ha interpuesto la presente apelación. Se alega en la solicitud, que el peticionario'se encontraba en la cárcel del Distrito de Aguadilla cumpliendo su sentencia de cinco años de presidio, a que había sido condenado por la Corte de Distrito de Agua-dilla por el delito de hurto de mayor cuantía. Se funda la solicitud en la supuesta falta de jurisdicción en la corte sen-tenciadora, alegándose también que el delito'fué cometido en el pueblo de. Quebradillas que no forma parte del distrito judicial sobre el cual tiene jurisdicción la Corte de Distrito de. Aguadilla, sino que pertenece a la demarcación territorial de la Corte de Distrito de Arecibo.
Se alega en la acusación que constituye la base de este proceso criminal, que el acusado Sánchez es culpable del de-lito de hurto de mayor cuantía por haberse llevado, con in-atención criminal, un novillo amarillo , oscuro perteneciente a •José G-. Chaves, de Isabela, en el Distrito Judicial de Agua-dilla. El robo de un novillo es un delito de hurto de mayor cuantía con arreglo a nuestro estatuto.
Esta apelación se funda en la proposición legal de que la prisión del referido peticionario, Isidoro Sánchez López, es ilegal, porque la Corte de Distrito de Aguadilla no tenía ju-risdicción para juzgar y resolver el caso, por haberse come-tido el delito en un sitio fuera de la jurisdicción de dicha corte; y aparece de la opinión del juez, que se encuentra en los autos, que durante el juicio el acusado.trató de presentar prueba .tendente a establecer este hecho. Sin embargo, del juicio del caso principal resultó que aunque el novillo hubiera sido robado en Quebradillas, fué llevado al territorio de Isa-*179bela que está comprendido en la jurisdicción de la Corte de Distrito de Aguadilla. En el artículo 38 del Código Penal de Puerto Rico se dispone que cualquier persona que cometa un hurto fuera de la jurisdicción de la corte inferior y traiga la propiedad robada, o se hallare con ella en la jurisdicción de dicha corte estará sujeta a pena. En California existe un estatuto semejante a éste, y se ha resuelto en dicho Estado que en una causa por hurto la jurisdicción puede estar en cualquier condado a donde se haya llevado la propiedad ro-bada. (Pueblo v. Mellon, 40 Cal., 648; y Pueblo v. García, 25 Cal., 534-535.)
Pero es ciertamente claro que una corte carece de facultad para resolver una cuestión como esta mediante una solicitud de habeas corpus. Alega la acusación que el delito se cometió en el pueblo de Isabela que forma parte del distrito judicial de Aguadilla. La corte sentenciadora expresa en su opinión desestimando la solicitud de habeas corpus que el acusado alegó ser inocente al leérsele la acusación; pero no importa la forma en que fué sentenciado, ya haya sido por virtud de su confesión de culpabilidad, por sentencia de una corte o vere-dicto de un jurado. En cualquiera de estos métodos de cele-brar juicios, la cuestión referente a la localidad o sitio en que el acto se cometió debe establecerse por medio de prueba, lo' mismo que cualquier otro hecho esencial de la acusación. Si se cometió algún error el único medio de corregirlo es ape-lando de la sentencia definitiva. Semejante error jamás po-drá ser corregido en un procedimiento de habeas corpus in-teresando la excarcelación del prisionero, porque el acusado no puede negar el cpntenido de los autos tratando de demos-trar que el sitio en que el acto fué cometido estaba fuera de los límites de la jurisdicción territorial de la corte. Esta cuestión ha quedado ampliamente establecida no solamente por los libros de texto, sino también por las decisiones de la Corte Suprema de California y de otras qortes. (Véase a Church sobre Habeas Corpus, art. 368, pág. 517, y casos cita-*180dos en las notas; véase también el caso de Ex Parte Rice, 88 Pacific Reporter, 599.)
Puesto que la corte no cometió error alguno en su resolu-ción negando la excarcelación del prisionero que solicitó en la petición de habeas corpus, debe confirmarse la sentencia apelada en todas sus partes.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.